On the Merits.
This suit is for the interdiction of Mrs. Marie M. Pons. It is brought by four of her five daughters, who with one other daughter and a grandson are her only presumptive heirs. This other daughter, Mrs. Suarez, has been living with her, and sides with her in this controversy. The grandson sides with the plaintiffs. The reasons for judgment of the learned trial judge were as follows:
“A suit to interdict is a matter of serious concern, almost capital in its nature. Its effect, if there be judgment of interdiction, is to strike down the interdict as a free agent, and to enroll him as one civiliter mortuus.
“For a person who has had the free enjoyment of his home, his freedom of action, and the right to use and enjoy his estate at his will to be deprived of all this, and in his person and his property to be subjected to the will and the keeping of another, is about as great a calamity as can befall a human being.
“And yet sometimes, for the well-being of society, as well as of the individual himself, the law declares there shall be interdictions, as in the case of the idiot, the lunatic, and the madman.
“There are cases of absolute mental disorder by reason of which the victim may not only be incapable of caring for himself or his estate but may be a menace to himself or to others.
“As to all such persons, the direction of the law is absolute, that they shall be interdicted. R. O. O. 389.
“It is not pretended that the instant case falls in this class.
“There is another class of unfortunates, ‘liable to interdiction,’ i. e., those who, ‘owing to any infirmity,’ are incapable of caring for themselves or their property. R. C. O. 422.
“As to this class, jurisprudence has fixed the essential requirements for the decree of interdiction, to wit:
“ ‘First. The undoubted incapacity to administer one’s estate.
“ ‘Second. The absolute inability to care for one’s peráon.
“ ‘Third. An actual and unavoidable necessity for the interdiction.’
“Francke v. Franckq, 29 La. Ann. 302; Interdiction of Watson, 31 La. Ann. 759.
“In each of these reported cases, the Supreme Court found that the defendant was incapable of caring for property or person, by reason of mental infirmity.
“In the former case, Mrs. Francke, a wife and mother, past middle life, evidently insane, was in the care of her mother where she was happy and contented.
“In the latter, the defendant Watson was a youth, insane, violent at times, and an utter incapable, but he was in the keeping of his mother and sister, who were able to control, and take care of him.
“In both of these cases, the Supreme Court, holding that the personal interest and comfort *29of the defendant were the primary consideration, refused the interdiction, upon the ground that there was no actual and unavoidable necessity therefor.
“These decided cases are well bottomed on E. O. O. 22&, which lays down the reciprocal duties of parents and children to take care of each other, and declares in its last paragraph that ‘they are bound to render reciprocally all the services which their situation can require, if they should become insane.’
“The rule of law resulting from these authorities is that, in case of insanity, where the condition of the patient is such as not to endanger himself or to injure others, the home life and family care and control will be preserved, and a curator will not be appointed.
“Under these rules, it is to be determined whether the defendant, Mrs. Pons, should be interdicted.
“Her interdiction is demanded by four of her five living children on two grounds, to wit:
“First. That by reason of extreme old age and physical and mental disability, she is unable to care for her person, or her estate. _
_ “Second. That as the result of a conspiracy between her fifth child Mrs. Suarez and P. H. Fourchy, she is completely under their control; that the latter holds her unlimited power of attorney ; that she has made a will favorable to them, and prejudicial to plaintiffs; that her estate has been wasted, her property mortgaged heavily; that she is being neglected; and that, through her interdiction, they hope to prolong her life, render her happy, and have her estate so administered that she may be comfortably provided for.
“At the trial, the plaintiffs offered no proof of their allegations referred to second, above. And when defendant tendered evidence to prove that there had been no conspiracy between Mrs. Suarez and Mr. Fourchy; that there had been no maladministration or waste of her estate; that she had not been neglected; that prior to the filing of the interdiction suit she had managed her own affair's in all important matters, including the mortgage — the plaintiffs objected that they had brought no evidence on these subjects; that they had limited their evidence, confining it to defendant’s physical and mental condition, at the date of the institution of their suit for her interdiction and since that date, and therefore there was nothing offered by plaintiffs, on these subjects, to be rebutted.
“As this was true, the objection was sustained.
“It thus appears that plaintiffs have abandoned all their charges of conspiracy, maladministration, and waste of defendant’s estate.
“First. By offering no proof to support them.
“Second. By objection to evidence offered by defendant, to disprove plaintiffs’ allegations.
“It follows, by this action of the plaintiffs, that there is no issue of fact left in the ease, except as to the mental and physical condition of defendant, at the date when this suit was brought, and since.
“Thus narrowed by the plaintiffs, the question presented is whether Mrs. Pons, the defendant, is, by reason of her physical and mental infirmity, unable to care for her person and her property; and, this fact conceded, for unquestionably it is true, the only remaining issue of fact, is whether there is ‘an actual, and unavoidable necessity for her interdiction.’
“To answer this question it is necessary to know who is the defendant, Mrs. Pons, and what is her condition, and what were the circumstances and the situation in which she was found when this suit was brought, and what are they now?
“The questions are easily answered.
“Mrs. Pons is something over 10 years of age.
“Her husband died years ago. Of her mar.riage were bom her four daughters, the plaintiffs, a son who died in childhood, a son who married and died, leaving one child, Walter Pons, and, lastly, Mrs. Antoinette Suarez, her daughter, who, though married, has never left her mother, and who still lives with her, in all, seven children.
“That she has been an affectionate and dutiful mother to all of them the plaintiffs do not deny.
“Some years ago she came into a fortune, consisting mainly of real estate, estimated now at near $340,000; situated in this city. She owns her residence, a beautiful home on Esplanade street, with ample grounds and appurtenances, a large two-story house, handsomely furnished, and with everything needed for the comfort and convenience of herself, and her household.
“Hiving there with her, when this suit was brought, were her daughter Mrs. Suarez and husband Mr. Suarez and their adopted child, and her grandson, Walter Pons.
“Her native tongue is the Spanish, though she understands the English language and speaks it fairly well. Her articulation is not distinct, owing' perhaps to her loss of her teeth, and she has a nervous affection of the neck and face that, in conversation, puts her at a disadvantage.
“She is inclined to corpulency, and when this suit was brought had suffered, for some time, with incontinence of bowels and kidneys, and with lameness to some extent, though able to walk around the house and to and from her carriage.
“Her recreation was daily driving around the city in a carriage, and for this purpose she kept a driver, carriage, and horse.
“She was and still is social in her nature, fond of receiving and entertaining her friends and kindred, loved the association and gaiety of the young, loved music and the dance, was especially fond of flowers, taking interest in their culture. She is cordial and gracious in manner, has a kind heart and gentle disposition. She had not the .advantage of early education. Her grandson, Walter Pons, 'she had raised from a child, and he.was her special pet. Her daughter, Mrs. Suarez, her youngest, has *31lived with her always, except for a short time after her marriage, and was and still is her housekeeper and constant companion and attendant. That she and her mother are devoted to each other, and that this daughter has cared for her mother and ministered in every way to lier comfort, there can be no doubt.’
“Her income was derived from the rents of her real estate. She had an agent, with full power of attorney, who saw to the renting of her properties, but she kept her bank account, receiving her money, signing checks, etc. Against the fidelity and honesty of this agent in his’ dealings with Mrs. Pons there is not a word of proof. In this litigation, he has proved his devotion to her. No one could have served her with greater zeal or industry.
“This was her situation and condition at the date when this suit was instituted.
“She was an old woman, feeble in body, and weak-minded, unable, if left to herself, to care for her person or her property, but she had ample property and income, a comfortable home, the care and companionship of a devoted daughter, and an agent to look out for her business affairs. That she was well cared for and enjoyed life as well as any one of her age and infirmities could, and was contented and happy, there is, in my mind, no shadow of doubt.
“It seems to me, after careful and conscientious study of all the evidence, and of all the facts that are apparent and speak for themselves .without evidence, that all the testimony given by the plaintiffs, and the testimony and opinions of the learned physicians, who testified as experts, may be accepted as true, and that still there is an utter failure to show an ‘actual and unavoidable necessity for defendant’s interdiction.’
“But there are facts and circumstances that, when understood, must diminish by very much the weight to be given to the opinions of the physicians, as tests of defendant’s ordinary normal condition.
“Of the integrity, learning, and high character of these physicians there can be no question, but the fact remains that they saw and examined and questioned defendant, under circumstances that were most unfavorable to her.
“They first saw Mrs, Pons after this suit had been brought.
“Without any warning_ to defendant, service of the petition and citation had been made on her by the sheriff. Then came the notary public and two appraisers, passing through all the apartments of her home examining, listing, and valuing her furniture and personal effects, and then came the notice that an administrator pro tempore had taken from her all control of her properties.
“That this feeble-minded and feeble-bodied old lady was worried and depressed is well proved by reliable witnesses. She knew that something was in operation against her to change the condition of her life. And it was under this condition of apprehension and dread and depression that the learned experts came, to add to her discomfort and her fears by their professional examination of her personally, and by the questions that they propounded to her, as to herself, her family history, her properties and their revenues, etc., all with the view of testing her sanity.
“They were utter strangers to her, and spoke to her in a language that was not her native tongue, and notes were kept as her answers were given.
“Can any one doubt that under such circumstances this depressed and nervous old lady, physically and mentally, was at her very worst?
“So much for the circumstances under which the experts first saw and examined the defendant. On January 15, 1913, defendant’s answer, verified by her personal affidavit, was filed.
“A reputable attorney and notary, Mr. Gautier, who took her affidavit and signature, testified on the trial that defendant seemed to him in her right mind, declaring that she understood what she was doing.
“It is shown that after the shock, produced by the suit had worn off, defendant began to improve, and soon resumed her accustomed daily carriage drives. On February 18, 1913, she returned in the afternoon from a drive of several hours’ duration fatigued, and intending to enter her house.
“When her daughter had left the carriage, and defendant was in the act of alighting from it, Walter Pons, pistol in hand, compelled her to remain, and with threats of shooting, forced the colored driver to convey them to the residence of Mr. Veazey, the husband of one of the plaintiffs, where shb was removed from the carriage and taken charge of by the plaintiffs.
“I visited the defendant that night at Mr. Veazey’s.
“I found her at supper, in her bedroom, the plaintiffs with her.
“Her effort seemed to be to hold up and be pleasant.
“^Fhen, at my request, I was left alone with her, she seemed indisposed to talk, and requested me to call and see her, when she should be at her own home.
“Her look and'tnanner convinced me that she was afraid to talk to me there, but that she desired to do so, at her own home, and that she felt that she was a prisoner in the camp of her enemies.
“On Mr. Veazey’s assurance that Mrs. Pons would be returned to her home when she so wished and deeming her safe, I thought it but fair for her to be with her daughters, the plaintiffs, for a while, that their experts and attorneys might have free access to her for examination, preparatory to the trial.
“This the expert physicians did, at their will.
“At this home, Mrs. Pons could not be as comfortable as in her own home. While everything was neat and tidy, the house was a single-story cottage, with a side hall and rooms opening into each other, and was well filled by the household. She was deprived of her daily carriage drives in the open air and sunlight. Besides this, she was frequently visited by per*33sons, who came to see her from curiosity, or otherwise, among them, a reporter, who was permitted to interview her, and to publish his account of her infirmities in a newspaper, with sensational comments.
“While she was there, the physicians advised against her carriage drives and against her removal to her own home, and it! was suggested that she should be placed in an-infirmary, with trained nurses, where the plaintiffs and Mrs. Suarez and any experts and counsels on both sides could have equal access to her. This 1 refused, and, satisfied that her stay at Mr. Yeazey’s was injurious to her, I appointed Miss Sara Mayo, M. D., as an expert physician, to examine Mrs. Pons and inform me if she could be removed to her own house with safety and on her favorable report and advice I ordered her removal.
“The deputies, charged with this, had difficulty in getting her away from the plaintiffs. They found her in bed without clothing, and she was not dressed until the officers informed the plaintiffs, that they would remove her at all .events. It was April 8, 1913, when she was thus restored to her own home, in ai condition of almost total collapse.
“That her stay at Mr. Yeazey’s operated to her serious injury there can be no doubt.
“I believe that if she had not been returned to her own home, death would have ended her troubles and this litigation.
“It was under circumstances such as these that the expert physicians saw Mrs. Pons, and formed their opinions as to- her mental condition, and it is on their opinions, mainly, that the plaintiffs are resting their demand for interdiction. -
“Can it be said that the examination of the experts, made under such conditions, and their opinions, based thereon, afford safe and sure guides for decision? The Supreme Court, in the Francke Case, 29 La. Ann. 305, has answered my question, in this language, speaking through Chief Justice Manning, as their organ, to wit:
“ ‘We do not propose to accept the conclusions of others as to the decree which a tribunal should pronounce upon a given state of acts, but to take the facts themselves, examine their relation to each other, and their bearing upon the grave matter we have to determine. Nor can we be guided or influenced solely by the opinions of medical men who have made the examination of the proposed interdict at a single interview or under the unfavorable circumstances of a consciousness on the .part of the sufferer that she is undergoing a test of her sanity. * * * They all concur in saying that she cannot take care of her personal interests, or manage property. She is a pauvre d’esprit. It is worthy of remark that a leading idea in the minds of the medical experts who * * • examined Mrs. Francke was that a part of their function was to ascertain if she was capable of transacting business, of making or understanding accounts, or of supervising or directing the management of .property. Unquestionably the proof is conclusive that she can do none of these things.’
“In the same case (29 La. Ann. 314), when the Supreme Court was requested to hear new proofs, and personally examine Mrs. Francke, they said, speaking through Mr. Justice De Blanc, to wit:
“ ‘She has been examined by the district judge, and by distinguished and experienced physicians. We have had their opinions, their reports, their views, their impressions, and we are not inclined to again drag in court, or to again subject toi an additional investigation, a nervous, timid, and suffering victim, whose depressed and delicate mind might be confused and affected by what she might construe as a determination to convict her of insanity.’
“And in the same case (29 La. Ann. 307), after stating that the opinions of medical experts are not to be accepted, as conclusive (as I'have already quoted), the Chief Justice said:
“Greater weight is to be given ‘to the information given by those who daily surround a person, and whose watchful supervision is constant, than that given by those who approach one at rare intervals and under exceptional circumstances, whose mission, by its very object, predisposes the nervous and craintive patient to increased tension of the * * * mental power left to her.’
“These expressions of the Supreme Court are applicable equally to the. examination of defendant by plaintiffs’ counsel and the foolish answers that she gave to his questions, at her own home, during the trial.
“Besides the judge, court officers, stenographer, and the seven counsel of record, there were all the plaintiffs and a friend or two, a newspaper reporter, also Dr. Mayo and the nurse. Reclining in a easy chair, plaintiffs’ senior counsel, holding her hand, and looking up into her face, at short range, questioned the defendant. Uneasiness, restraint, and embarrassment were depicted in her face, and her manner was nervous and excited. As a method of testing defendant’s normal intelligence or sanity, but for the distress that it gave her, it was about as great a farce as could be enacted.
“Let us now turn to the evidence of those persons ‘who daily surrounded’ Mrs. Pons, and whose ‘watchful supervision over her, has been constant’, for it is those whose information, the Supreme Court has indicated as the most trustworthy.
“The evidence from these sources is restricted to the period from November 29, 1912, forward to date.
“Plaintiffs’ evidence on this line refers to the time from defendant’s kidnapping February 18, 1913, to April 8, 1913, when she was returned to her own home, i. e., the time while she was at the Veazey’s home; and the defendant’s evidence relates to the time when she was at home, say November 29, 1912, to February 18, 1913, and April 8, 1913, to date.
“I give small heed to what is said of her while at Mr. Yeazey’s.
“Her kidnapping and what she underwent *35there rendered her condition such that no fair idea of her usual ordinary normal condition can be gathered from anything that she said or did while there.
“As to her condition at her own home prior to the kidnapping, and after her return home, important evidence is given by a number of persons in different walks of life, who saw and dealt with defendant, by friends who saw her occasionally, and by those who were constantly with her there. One tells of her bargaining with him as to repairs to her carriage; another, as to a horse, which she desired for her service ; another, as to her purchase of plants or flowers, and her personal direction as to where she wished them planted; two others as to jobs of repair work that she wished to have done on her premises; another, as to her purchase of wine; another, as to her purchase of jewelry; another, a dressmaker, as to fitting her with a suit that she had ordered; another as to her directions, where she wished to be driven, on her daily outings, and of her stopping to purchase flowers; others, as to her reception of them at- her house, and conversations, with her, all of whom testified that she seemed normal for one of her age and physical strength.
“Those with defendant at her home were her daughter, who has always lived with her, and a young lady related to her by marriage, her family cook, and coachman, and an old friend, who came often and conversed with her in her native language (Spanish). Since April 8, 1913, a trained nurse has been, and still is, with her, in constant attendance. This lady also testified.
“The concurrent testimony of all of these witnesses is that, while defendant is feeble by reason of old age, she takes interest in what is going on about the household; that she can, with assistance, get about the house; that she has good appetite; that she sleeps well, and no longer starts with fright in her sleep, as she did after her return from Yeazey’s, and that her condition is normal. Her nurse and Dr. Mayo (the latter on the rule to tax costs in June, 1914) testified to the marked improvement in her general condition.
“One fact that stands out above all else is the defendant’s recuperative strength. If we read the testimony of the physicians as to her condition in February, March, and April, 1913, while at Mr. Yeazey’s, her disordered bowels and kidneys, her liability, from blood pressure, to sudden death, her extreme debility, that made it risky to allow her usual carriage drives, or her visits home for only a day, and then consider her health and strength and condition in the spring of 1914, as proved by reliable witnesses, it cannot be doubted that defendant’s powers of recuperation are very great. One thing is sure, she is not the mental and physical wreck now that she seemed to the plaintiffs’ witnesses and the experts while at Veazey’s in the spring of 1913.
“As the law required of me, I visited Mrs. Pons. I have spoken of my first visit, on the night after she had been kidnapped. My last visit was on the Sabbath before judgment was rendered. I found her with her nurse and daughter, seemingly well and happy. She expressed pleasure at seeing me, and said she was feeling well. Dr. Mayo called, while I was there, and Mrs. Pons greeted her warmly and talked sensibly with her. I did not ask her, how much money she owed, or how much were her rents, nor anything about her properties, or her family history, but I observed her as she sat listening to the conversation between those present, seemingly interested, and I saw nothing unusual or abnormal.
“I noticed, when refreshments were brought in, that she asked her nurse whether she could take some cake and wine, also that she spoke of the cold weather, and if it would kill the flowers (the day being very cold).
“I could add much more, but this opinion is growing long.
“On the whole case, I conclude that Mrs. Pons’ trouble, senile dementia, .is about what often falls to old age, with its abated strength and its hardened arteries; that she is weak-minded ; that while feeble, her health is fairly good; that she has shown remarkable powers of recuperation; and that her general condition is infinitely -better now than it was during the first six months following the institution of this suit.
“In her own home, in the care of a dutiful and devoted daughter, with ample means to secure all that she may require for her comfort, she is happy and contented and well cared for.
“In the course of nature, many years cannot remain to her; why should she not be permitted to live with them in peace? Why should she be turned over to a curator?
“She is mild and gentle, and happy-hearted; she is not violent or dangerous to others or to herself.
“Under such conditions, the law will not justify her interdiction.
“So much as to her personal condition.
“All questions as to the administration of the defendant’s property were withdrawn by the plaintiffs. They offered no evidence and their objection was sustained when defendant offered evidence to repel the plaintiffs’ allegations of waste, mismanagement, etc.
“But annexed to plaintiffs’ supplemental petition are copies of a mortgage, of two testaments of defendant, a power of attorney, and a tax research.
“There is no proof as to any of these documents.
“While this is so, and while all proof as to defendant’s mental condition prior to the institution of their suit was excluded, on plaintiffs’ objection to it, there are yet some things that may be worthy of notice.
“As to the two wills, the second revoked the first, but repeated all its dispositions, and added others in favor of the plaintiffs.
“Pierre D-. Olivier was the notary, and Wm. *37H. Byrnes, Jr., and other gentlemen were the witnesses.
“They were not the men to take the last will of an imbecile dotard, and attest it, as the will of a person of sound mind.
“Their testimony was excluded.
“As to the mortgage $80,000, the Hibernia Bank is the mortgagee. Its president, Mr. Gannon, and its attorneys, McCloskey & Benedict, are not the men to aecept such a mortgage from an insane old woman. Their testimony was also excluded.
“As stated, there is no evidence, but the plaintiffs alleged the mortgage and annexed a copy as part of the petition.
“The defendant’s sworn answer admitted the mortgage, but declared that the indebtedness began years ago, in the defalcation of an agent, related to one of the plaintiffs, in a large amount.
“As defendant’s estate consists of real estate (houses that she rents), insurance, taxes, repairs, delinquent tenants, with interest on the original mortgage, an increase of her indebtedness to $SO.OOO, total, may be easily accounted for, especially when, as is shown, defendant was a free liver, liberal and lavish in her household and with her children; and, for an estate of over $340,000, all things here shown considered, a total indebtedness of $80,000 is not so large.
“As to the tax researches, it may be remarked that if defendant choose to delay payment, in consideration of paying penalties, it was her own affair.
“I have indulged these remarks, as to matters not in the case, because I am convinced that I committed error to defendant’s prejudice in excluding the evidence that 'was offered in her behalf.
“So convinced of this was I that I had serious thought of reopening the case to correct my error, and it was in considering my duty as to this that the line of thought, just expressed, as to matter not in the case, occurred to me, and induced me to render judgment on the case as the plaintiffs had elected to submit it.
“It was on plaintiffs’ objection that the case was narrowed .down to the mere issue of defendant’s personal condition when suit was filed, and since. As they had chosen thus to restrict their case, and as, in my judgment they had failed to show any necessity for the interdiction, it seemed to me that my error in excluding defendant’s offered testimony had done her no harm, and I decided the case as it was made up.
“I had not the time during the court session to prepare these reasons for judgment.
“I have written them, as best as I could, from notes that were carefully taken when the record was before me, and the clerk is directed to file them nunc pro tunc.”
Article 422, C. O., provides:
“Not only lunatics and idiots are liable to be interdicted, but likewise all persons who, owing to any infirmity, are incapable of taking care of their persons and administering their estates.”
Our learned brother found that “the defendant is by reason of physical and mental infirmity unable to care for her person and her property,” but, having also found that she had a comfortable home, and was well taken care of by her daughter living with her, and that she had a competent and faithful agent to manage her affairs, he concluded that, under the interpretation put upon said article 422 by this court in the cases of Interdiction of Watson, 31 La. Ann. 759, and Francke v. Francke, 29 La. Ann. 302, there was no ground for interdiction. Those cases are distinguishable from the present by the fact that in the Brancke Case the defendant had no property, and was being taken care of by a devoted mother, who sided with her in resisting the interdiction, and that in the Watson Case the only presumptive heirs of the defendant were his mother and sister, who were resisting the interdiction, and showed that for over 10 years they had bestowed upon him the tenderest care and solicitude, and were willing to continue to do so; whereas in the instant case there is bitter division among the presumptive heirs, and grave allegations are made (albeit unsupported thus far by any evidence) against the management of the affairs of the defendant. Hence in their facts those cases are parallel with the present only in what concerns the care of the person of the defendant, and are not authority for withholding the interdiction in the event she is found to be “incapable of administering her estate.”
[1] We agree with her learned counsel that the phrase, “incapable of administering her estate,” however definite and fixed in its meaning in the abstract, becomes elastic and relative in the concrete, when sought to be applied to some particular state of facts; that we then find that there are kinds and degrees 'of incapacity, and that some of these do not fall within the meaning of said article 422; that, for instance, a blind man is in a sense incapable of administering his estate, *39and so a paralytic and, in fact, many aged persons; and yet that no one would, for an instant, think of interdicting them. But we find no occasion for worrying over what may be in general the meaning of that term; the meaning of the Code is plain enough; it is that the person sought to be interdicted must le found not to be possessed by sufficient mentality to know whether the agents whom he or she is under the necessity of employing are faithful or not.
In the present case this mental deficiency is not doubtful, if the reports of .the medical men are to be accepted as conclusive, or if the answers of the defendant to the questions put to her by the experts and by the plaintiffs’ counsel are to be taken as entirely reliable tests; but the courts are disinclined to rely entirely upon the reports of medical experts, and we are much impressed by what the learned trial judge has said of this examination of defendant both by the experts and by counsel.
In that connection we are, further, much impressed by the testimony of Dr. Mayo. This lady physician says:
“I did not get correct answers to the questions which I put to her, and I found that she was so confused that she could not tell me the names of her children, or how many children she had, or her own age.”
“She had some terror; what this terror was, or the cause of it, I don’t know; that cleared off subsequently, but on this day I found nothing to back me up in my diagnosis.”
Of the condition of her patient some time after she had been brought back to her own house she says:
“She is quieter. She is easily excited, and, having nothing to excite her, and being under very good condition, she is quieter, not nervous. Her appetite is good. Her digestion is good, and she sleeps better. She is quieter.”
This naturally timid and at all times nervous old lady could hardly be expected to make very intelligent answers while under the stroke of this “some terror” of which Dr. Mayo here speaks. We all know that witnesses, otherwise intelligent, will sometimes make such foolish answers when being interrogated in a crowded courthouse as to. prove themselves, if judged by these answers alone, fit subjects for interdiction.
We are much impressed, also, by what the learned trial judge says of the recuperative powers of which the old lady has made •proof. From his opinion as a whole it is very evident that he was very far from taking the defendant to be the imbecile that her answers to the medical experts and to counsel would make her out to be, and that his first' impressions in that regard were greatly shaken by the testimony of “the number of persons in different walks of life” to which he refers. In fact, he says that he would have reopened the case to hear further evidence if he had not found that upon the case as already made up there was no ground for interdiction. This further evidence would have consisted of the testimony of a large number of witnesses, lawyers, notaries, bankers, merchants, tradesmen, mechanics, etc., by whom defendant offered to prove that up to the time of the filing of the proceedings in interdiction against her she had been “perfectly normal and rational in every manner, form, and shape, as well physically and mentally.” This testimony should most unquestionably have been heard; plaintiffs’ objection to its being heard should have been overruled. Senile dementia, from which the defendant is supposed to be suffering, does not develop suddenly; hence her mental condition at the time the proceedings were filed, and for some time previously, was just as pertinent as her mental condition at the time immediately following the filing of the proceedings; and what better evidence could there be of that mental condition than her conversation, acts, and conduct as observed by the persons she came in contact with in, her everyday life.
The judgment appealed from is therefore set aside, and the case is remanded for further trial in accordance with the views here*41in expressed; the costs of this appeal to be paid by defendant and appellee.